By the Court.

Lumpkin, J.
delivering the opinion.
[1.] Is the landlord of a lot which has been leased for an ■“unexpired term, bound to perform the duty required by this ordinance and liable for the penalty which it imposes ?
"We think not. He has no right to enter upon the premises for the purpose of opening and ventilating the buildings. To do so would be to subject him to an action of trespass, at the instance of the lessee. A lot thus situated is not “ untenanted” in the language' of the ordinance. The duty of ventilation devolves upon the tenant; he is the temporary owner.